Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what paper-like graphene is defined as. For purposes of examination the art is considered to meet the claim. 

Objected to Claims:

Claims 2 and 6 are objected to.  
Claims 2, and 6 do not appear to be further limiting correction required, 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhill (US 2013/0273273) or Greenhill 2013;’ in view of Greenhill 2011.
Greenhill (US 2013/0273273) teaches a graphene or graphene oxide layer can be applied in alternating layers to form a building material as claimed (see figures [0030, 0041, 0047]; claim 30). 
Claim 2 is not further limiting as a building board is already claimed. 
The graphene is considered to be aligned along a plane as claimed (See figures), especially as they are deposited in substantially the same manner and therefore would be considered to result in substantially similar formation. 
Claim 6 is not considered to be further limiting. 
Regarding claim 7, the layers could be considered strips as claimed or would render strips obvious to provide layers of varied sizes for particular uses enumerated by Greenhill (See figures and 0041). 
Regarding claim 9, to the extent defined the graphene is considered paper-like absent a showing to the contrary. 

Regarding claim 12, the claims to “preferably gypsum” do not require gypsum. Greenhill teaches building materials and bridges can be part of it and therefore it would have been obvious to employ cement as a substrate or material commonly used in building and bridges (See [0041]).
Further, the material is a shock wave attenuating and therefore considered to meet the claims of “for mechanical strength” to the extent to which that limitation implies any specific structural element(s).    
Regarding claim 13, Greenhill is considered to teach a film, membrane or strip or otherwise render a strip obvious as above. 
Greenhill ’13 teaches depositing a graphene from a toluene solution or chloroform (See [0030]).  
Greenhill (US 2013/0273273) incorporates Greenhill (US 2011/0212320) by reference. 
Regarding method claim 14, Greenhill (US 2011/0212320) teaches a method of depositing graphene or other sub-macroscale particles on to a substrate by depositing them in a liquid medium then drying them to form a layer (see claim 117). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a building material in embodiments consistent with Greenhill 2013 or 2011 wherein the embodiments overlap the claimed structures. 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL H MILLER/Primary Examiner, Art Unit 1783